Case 1:20-cv-00476-TSE-TCB Document 1 Filed 04/24/20 Page 1 of 10 PageID# 1




IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA (ALEXANDRI DIVISION)
_____________________________________________________________________

Eun Sook Han,
2607 Stonehedge Dr.
Alexandria VA 22306
(Fairfax County)

         Plaintiff

v.                                                     Case No. __________________

Friends Health Care Team, Inc.,
R/A Rebecca T. Cho
7535 Little River Tpke Ste 210C
Annandale VA 22003
(Fairfax County)

         and,

Rebecca T. Cho,
7535 Little River Tpke Ste 210C
Annandale VA 22003
(Fairfax County)

      Defendants
_____________________________________________________________________

                                           COMPLAINT

              Plaintiff Eun Sook Han ("Han"), by and through her counsel, states as following

     in her Complaint under the Fair Labor Standards Act (the "FLSA"), 29 U.S.C.§§201 et.

     seq., against defendants Friends Health Care Team, Inc. ("FHCT") and Rebecca Cho

     ("Cho") (collectively the "Defendants"):

         1.       Jurisdiction is proper under 28 U.S.C. §1331 as the FLSA is a federal law.

         2.       Venue is proper under 28 U.S.C. §1391(b)(1) because FHCT is a Virginia

corporation with its headquarters located at 7535 Little River Tpke., Ste 210, Annandale, VA
                                                                                                  1
                                                                                                  Page




22003. In addition, upon information and belief, Cho is a resident of Fairfax County, Virginia.
Case 1:20-cv-00476-TSE-TCB Document 1 Filed 04/24/20 Page 2 of 10 PageID# 2




        3.    Han was an employee of the Defendants within the meaning of the FLSA, 29

U.S.C.§203.

        4.    Han was an individual employed by the Defendants.

        5.    FHCT is a personal care provider. FHCT provides care for people who live in

their own homes. FHCT provides in-home caregivers to its clients. Cho was the president and

owner of FHCT during at all relevant times herein. Cho is the registered agent of FHCT. During

the past three years, Cho acted directly in the interest of FHCT. Cho was the manager

overseeing the day to day operation of FHCT. Cho controlled the hours and working conditions

of FHCT employees, including Han.

        6.    Han worked as a personal care assistant ("PCA") for the Defendants. Han worked

for the Defendants for the past three years. Han worked overtime hours during the past three

years. The applicable dates, hours, and backpay amounts are found in the Back Pay Chart

attached herewith as Exh. 1.

        7.    Han was, during at all times relevant herein, a non-exempt employee under the

FLSA.

        8.    Han's job while working for the Defendants during the past three years was to

provide personal care to the patients of FHCT. The care provided by Han included cleaning,

cooking, running errands, doing laundry, grooming and helping with personal hygiene tasks.

        9.    Defendants hired Han. Defendants had control over Han as to the manner in

which Han's work was performed. Defendants determined how Han's work was performed.

Work performed by Han was a low-skilled work. Defendants provided specific direction for

how Han should perform her work. Defendants provided training to Han. Defendants set Han's
                                                                                                 2
                                                                                                 Page
Case 1:20-cv-00476-TSE-TCB Document 1 Filed 04/24/20 Page 3 of 10 PageID# 3




work hours, directed him to a particular work site, required him to fill out time sheets, and could

fire Han at will. Han was not permitted to hire an assistant.

       10.     Han's only employer during the relevant time period were the Defendants. Han

did not have any opportunity for profit or loss dependent on her managerial skills. Han was paid

on hourly basis at $12.50/hour. See Exh. 1, Back Pay Chart for details. Han's work was time

oriented, not project oriented. Han did not have the authority to make business strategy

decisions to increase her profit. Han did not have an option whether to hire an assistant, whether

to invest in advertisements, or whether to adjust pricing. Han did not have an option as to the

jobs she could take from the Defendants. Han's earnings did not depend upon her judgement or

initiatives, but on the need for her work.

       11.     The necessary materials for providing the personal care were provided to Han by

the Defendants. The Defendants provided the walker and toiletting kits as well as other hygiene

products needed for Han in carrying out her job.

       12.     Han's work required low-skill. Han was given the training by the Defendants to

perform her tasks as a PCA. However, the skill required of Han was not a high degree. In

performing Han's job, no technical expertise was needed.

       13.     Han's working relationship with the Defendants was a permanent one. Han

worked for FHCT during the past three years. Except for eight-months break during the March-

October of 2019, FHCT was the only employer Han had. During all times relevant herein, Han

worked full time for FHCT. During the past three years, for the most part, Han had exclusive

relationship with FHCT and there was continuity.

       14.     As a PCA, Han's work was an integral part of FHCT's business. FHCT was a

personal care provider; Han was a personal care assistant.
                                                                                                      3
                                                                                                      Page
Case 1:20-cv-00476-TSE-TCB Document 1 Filed 04/24/20 Page 4 of 10 PageID# 4




       15.     During the past three years, Cho was the owner and president of FHCT.

       16.     During the past three years, Cho signed all the paychecks that FHCT issued to

Han.

       17.     During Han's employment with the Defendants, Cho gave instructions to Han as

to how and where to work. Cho gave instructions as to what materials will be used in carrying

out the personal care services. Cho also set the work hours and wage amounts for Han. Cho also

had the power and authority to discipline Han.

       18.     During the past three years, FHCT was engaged in interstate commerce. It drew

clients from Virginia, Maryland, Pennsylvania, and the District of Columbia. It purchased

walkers, toiletting kits, and other hygiene products from outside of the Commonwealth of

Virginia. The Defendants communicated using telephone, facsimile machine, the U.S. mail, and

computer e-mails to communicate about their business with persons in states outside of Virginia.

       19.     FHCT had an annual gross revenue in excess of $500,000 during each of the past

three years.

       20.     Han's regular hourly rate during the past three years was $12.50.

       21.     Han worked a total of 8,469 hours during the past three years. Of the hours

worked, 3,677 hours were overtime hours. None of the overtime hours were paid at 1.5 times the

hourly rate. There were some regular hours which were not properly paid, either. The actual

hours and the back pay are tabulated in Exh. 1, Back Pay Chart.

       22.     During at all relevant times herein, Han was entitled to overtime pay for overtime

hours worked each week. Han was entitled to 1.5 times her regular rates for the overtime hours.
                                                                                                    4
                                                                                                    Page
Case 1:20-cv-00476-TSE-TCB Document 1 Filed 04/24/20 Page 5 of 10 PageID# 5




       23.     The Defendants failed to pay Han for her overtime work. Under the FLSA, the

Defendants were required to pay Han 1.5 times her regular rate for each overtime hour he

worked. The Defendants failed to pay Han overtime pay for at least 3,677 hours.

       24.     The total amount of pay that the Defendants failed to pay Han during the past

three years is at least $23,080.90.

       25.     Han was entitled to proper pay, including overtime pay, under the FLSA.

       26.     The Defendants were required to pay proper pay, including overtime pay, to Han

under the FLSA.

       27.     The Defendants' failure to pay proper pay to Han was willful. The Defendants

knew that they were required to pay overtime pay to Han, but they knowingly failed to do so.

       28.     Upon information and belief, the Defendants never obtained any written guidance

from the U.S. Department of Labor or any state government agencies concerning their pay

practices and policies.

       29.     Upon information and belief, the Defendants never obtained any legal advice that

its overtime pay practices and/or policies were compliant with federal and state wage-hour laws.

       30.     The Defendants were engaged in the illegal practice in violation of the FLSA by

failing to pay the overtime pay to Han.

       WHEREFORE, the Plaintiff respectfully requests this Honorable Court to grant the

following relief:

       (1)     Declare that the Defendants violated the Plaintiff's rights under the FLSA;

       (2)     Judgment against the Defendants, jointly and severally, pursuant to the FLSA,

including: (i) an award of unpaid wages in the amount of at least $23,080.90; (ii) an award of
                                                                                                   5
                                                                                                   Page
Case 1:20-cv-00476-TSE-TCB Document 1 Filed 04/24/20 Page 6 of 10 PageID# 6




liquidated damages equal to the amount of the unpaid wages; (iii) an award of reasonable

attorney's fees and costs; and, (iv) an award of judgment interests; and,

       (3)     Other relief deemed just and proper.

                                              Respectfully Submitted,
                                              Eun Sook Han
                                              By Counsel

                                              /s/ James Y. Victory
                                              _______________________________
                                              James Y. Victory, VSB#66042
                                              9667 B Main St.
                                              Fairfax VA 22031
                                              Tel: 703-333-2005 Fax: 866-399-0698
                                              Email: hanmicenter@gmail.com
                                              Counsel for Plaintiff Eun Sook Han




                                                                                           6
                                                                                           Page
Case 1:20-cv-00476-TSE-TCB Document 1 Filed 04/24/20 Page 7 of 10 PageID# 7




EXH. 1
BACK PAY CHART




                                                                              7
                                                                              Page
                       Case 1:20-cv-00476-TSE-TCB Document 1 Filed 04/24/20 Page 8 of 10 PageID# 8


BACK PAY CAHRT: Eun Sook Han, 2017-2020

                                             Hourly    Hours                                                 Payment      Back Pay
 Wk            Pay Period       Pay Date      Rate     Worked OT Hours Reg. Amount OT Amount Payment Due      Made        Amount
2017
    9   04/24/2017-05/07/2017    5/19/2017    $12.50      119      39    $1,000.00    $731.25    $1,731.25    $1,487.50     $243.75
   10   05/08/2017-05/21/2017     6/2/2017    $12.50      119      39    $1,000.00    $731.25    $1,731.25    $1,487.50     $243.75
   11   05/22/2017-06/04/2017    6/16/2017    $12.50     150.5    70.5   $1,000.00   $1,321.88   $2,321.88    $1,881.25     $440.63
   12   06/05/2017-06/18/2017    6/30/2017    $12.50      147      67    $1,000.00   $1,256.25   $2,256.25    $1,837.50     $418.75
   13   06/19/2017-07/02/2017    7/14/2017    $12.50     143.5    63.5   $1,000.00   $1,190.63   $2,190.63    $1,793.75     $396.88
   14   07/03/2017-07/16/2017    7/28/2017    $12.50     139.5    59.5   $1,000.00   $1,115.63   $2,115.63    $1,743.75     $371.88
   15   07/17/2017-07/30/2017    8/11/2017    $12.50      134      54    $1,000.00   $1,012.50   $2,012.50    $1,675.00     $337.50
   16   07/31/2017-08/13/2017    8/25/2017    $12.50     151.5    71.5   $1,000.00   $1,340.63   $2,340.63    $1,893.75     $446.88
   17   08/14/2017-08/27/2017     9/8/2017    $12.50      148      68    $1,000.00   $1,275.00   $2,275.00    $1,850.00     $425.00
   18   08/28/2017-09/10/2017    9/22/2017    $12.50      190     110    $1,000.00   $2,062.50   $3,062.50    $2,375.00     $687.50
   19   09/11/2017-09/24/2017    10/6/2017    $12.50      173      93    $1,000.00   $1,743.75   $2,743.75    $2,162.50     $581.25
   20   09/25/2017-10/08/2017   10/20/2017    $12.50     180.5   100.5   $1,000.00   $1,884.38   $2,884.38    $2,256.25     $628.13
   21   10/09/2017-10/22/2017    11/3/2017    $12.50      191     111    $1,000.00   $2,081.25   $3,081.25    $2,387.50     $693.75
   22   10/23/2017-11/05/2017   11/17/2017    $12.50      214     134    $1,000.00   $2,512.50   $3,512.50    $2,610.00     $902.50
   23   11/06/2017-11/19/2017    12/1/2017    $12.50     210.5   130.5   $1,000.00   $2,446.88   $3,446.88    $2,631.25     $815.63
   24   11/20/2017-12/03/2017   12/15/2017    $12.50      209     129    $1,000.00   $2,418.75   $3,418.75    $2,612.50     $806.25
   25   12/04/2017-12/17/2017   12/29/2017    $12.50      167      87    $1,000.00   $1,631.25   $2,631.25    $2,087.50     $543.75
   26   12/18/2017-12/31/2017    1/12/2018    $12.50      141      61    $1,000.00   $1,143.75   $2,143.75    $1,762.50     $381.25
                       Case 1:20-cv-00476-TSE-TCB Document 1 Filed 04/24/20 Page 9 of 10 PageID# 9



                                             Hourly    Hours                                                 Payment      Back Pay
 Wk            Pay Period       Pay Date      Rate     Worked OT Hours Reg. Amount OT Amount Payment Due      Made        Amount
2018
    1   01/01/2018-01/14/2018    1/29/2018    $12.50      125      45    $1,000.00    $843.75    $1,843.75    $1,562.50     $281.25
    2   01/15/2018-01/28/2018     2/9/2018    $12.50      112      32    $1,000.00    $600.00    $1,600.00    $1,400.00     $200.00
    3   01/29/2018-02/11/2018    2/23/2018    $12.50      112      32    $1,000.00    $600.00    $1,600.00    $1,400.00     $200.00
    4   02/12/2018-02/25/2018     3/9/2018    $12.50      128      48    $1,000.00    $900.00    $1,900.00    $1,600.00     $300.00
    5   02/26/2018-03/11/2018    3/23/2018    $12.50      141      61    $1,000.00   $1,143.75   $2,143.75    $1,762.50     $381.25
    6   03/12/2018-03/25/2018     4/6/2018    $12.50      155      75    $1,000.00   $1,406.25   $2,406.25    $1,937.50     $468.75
    7   03/26/2018-04/08/2018    4/20/2018    $12.50      141      61    $1,000.00   $1,143.75   $2,143.75    $1,762.50     $381.25
    8   04/09/2018-04/22/2018     5/4/2018    $12.50     157.5    77.5   $1,000.00   $1,453.13   $2,453.13    $1,968.75     $484.38
    9   04/23/2018-05/06/2018    5/18/2018    $12.50      144      64    $1,000.00   $1,200.00   $2,200.00    $1,800.00     $400.00
   10   05/07/2018-05/20/2018     6/1/2018    $12.50     155.5    75.5   $1,000.00   $1,415.63   $2,415.63    $1,943.75     $471.88
   11   05/21/2018-06/03/2018    6/15/2018    $12.50      155      75    $1,000.00   $1,406.25   $2,406.25    $1,937.50     $468.75
   12   06/04/2018-06/17/2018    6/29/2018    $12.50      157      77    $1,000.00   $1,443.75   $2,443.75    $1,962.50     $481.25
   13   06/18/2018-07/01/2018    7/13/2018    $12.50      156      76    $1,000.00   $1,425.00   $2,425.00    $1,950.00     $475.00
   14   07/02/2018-07/15/2018    7/27/2018    $12.50      150      70    $1,000.00   $1,312.50   $2,312.50    $1,875.00     $437.50
   15   07/16/2018-07/29/2018    8/10/2018    $12.50     161.5    81.5   $1,000.00   $1,528.13   $2,528.13    $1,925.00     $603.13
 16-1   07/30/2018-08/12/2018    8/24/2018    $12.50      148      68    $1,000.00   $1,275.00   $2,275.00    $1,850.00     $425.00
 16-2   07/30/2018-08/12/2018     9/7/2018    $12.50      13.5    13.5                $253.13     $253.13      $168.75       $84.38
   17   08/13/2018-08/26/2018     9/7/2018    $12.50      154      74    $1,000.00   $1,387.50   $2,387.50    $1,925.00     $462.50
   18   08/27/2018-09/09/2018    9/21/2018    $12.50      159      79    $1,000.00   $1,481.25   $2,481.25    $1,987.50     $493.75
   19   09/10/2018-09/23/2018    10/5/2018    $12.50      123      43    $1,000.00    $806.25    $1,806.25    $1,537.50     $268.75
   20   09/24/2018-10/07/2018   10/19/2018    $12.50      123      43    $1,000.00    $806.25    $1,806.25    $1,537.50     $268.75
   21   10/08/2018-10/21/2018    11/2/2018    $12.50      123      43    $1,000.00    $806.25    $1,806.25    $1,537.50     $268.75
   22   10/22/2018-11/04/2018   11/16/2018    $12.50      123      43    $1,000.00    $806.25    $1,806.25    $1,537.50     $268.75
   23   11/05/2018-11/18/2018   11/30/2018    $12.50      127      47    $1,000.00    $881.25    $1,881.25    $1,587.50     $293.75
   24   11/19/2018-12/02/2018   12/14/2018    $12.50      121      41    $1,000.00    $768.75    $1,768.75    $1,512.50     $256.25
   25   12/03/2018-12/16/2018   12/28/2018    $12.50      126      46    $1,000.00    $862.50    $1,862.50    $1,575.00     $287.50
   26   12/17/2018-12/30/2018    1/11/2019    $12.50      121      41    $1,000.00    $768.75    $1,768.75    $1,512.50     $256.25
                       Case 1:20-cv-00476-TSE-TCB Document 1 Filed 04/24/20 Page 10 of 10 PageID# 10



                                                    Hourly    Hours                                                   Payment      Back Pay
 Wk             Pay Period          Pay Date         Rate     Worked OT Hours Reg. Amount OT Amount Payment Due        Made        Amount
2019
     1   12/31/2018-01/13/2019      1/25/2019        $12.50      120       40    $1,000.00     $750.00    $1,750.00    $1,500.00     $250.00
  2-1    01/14/2019-01/27/2019       2/8/2019        $12.50      110       30    $1,000.00     $562.50    $1,562.50    $1,375.00     $187.50
  2-2    01/14/2019-01/27/2020      2/22/2019        $12.50       10       10                  $187.50     $187.50      $125.00       $62.50
     3   01/28/2019-02/10/2019      2/22/2019        $12.50      120       40    $1,000.00     $750.00    $1,750.00    $1,500.00     $250.00
   22    10/21/2019-11/03/2019     11/15/2019        $12.50       95       15    $1,000.00     $281.25    $1,281.25    $1,187.50      $93.75
   23    11/04/2019-11/17/2019     11/29/2019        $12.50       60        0     $750.00         $0.00    $750.00      $750.00        $0.00
   24    11/18/2019-12/01/2019     12/13/2019        $12.50       60        0     $750.00         $0.00    $750.00      $750.00        $0.00
   25    12/02/2019-12/15/2019     12/27/2019        $12.50      144       64    $1,000.00    $1,200.00   $2,200.00    $1,800.00     $400.00
   26    12/16/2019-12/29/2019      1/10/2020        $12.50      144       64    $1,000.00    $1,200.00   $2,200.00    $1,800.00     $400.00
2020
     1   12/30/2019-01/12/2020      1/24/2020        $12.50       144      64    $1,000.00    $1,200.00   $2,200.00   $1,800.00       $400.00
     2   01/13/2020-01/26/2020       2/7/2020        $12.50       144      64    $1,000.00    $1,200.00   $2,200.00   $1,800.00       $400.00
     3   01/27/2020-02/09/2020      2/21/2020        $12.50        89       9    $1,000.00      $168.75   $1,168.75   $1,112.50        $56.25
     4   02/10/2020-02/23/2020       3/6/2020        $12.50        84       4    $1,000.00       $75.00   $1,075.00   $1,050.00        $25.00
     5   02/24/2020-03/08/2020      3/20/2020        $12.50       108      28    $1,000.00      $525.00   $1,525.00   $1,350.68       $174.32
     6   03/09/2020-03/22/2020       4/3/2020        $12.50       133      53    $1,000.00      $993.75   $1,993.75   $1,662.52       $331.23
     7   03/23/2020-04/05/2020      4/17/2020        $12.50       160      80    $1,000.00    $1,500.00   $2,500.00   $2,058.40       $441.60
   *8    04/06/2020-04/19/2020       5/1/2020        $12.50       140      60    $1,000.00    $1,125.00   $2,125.00   $1,750.00       $375.00
   *9    04/20/2020-04/23/2020      5/15/2020        $12.50        64      32      $400.00      $600.00   $1,000.00     $800.00       $200.00
                                                                8,469   3,677   $59,900.00   $68,943.75 $128,843.75 $105,762.85    $23,080.90

* Note: Weeks 8 & 9, 2020 are based on estimates.
